EXHIBIT 99.7 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On October 31, 2011, Perma-Fix Environmental Services, Inc. (“Perma-Fix”, “we”, “our” or the “Company”) completed the acquisition of all of the issued and outstanding shares of capital stock of Safety & Ecology Holdings Corporation (“SEHC”) and its subsidiaries, Safety & Ecology Corporation, SEC Federal Services Corporation, Safety & Ecology Corporation Limited and SEC Radcon Alliance, LLC, pursuant to that certain Stock Purchase Agreement, dated July 15, 2011 (“Purchase Agreement”), between the Company, Homeland Capital Security Corporation (“Homeland”) and SEHC.SEHC is an international provider of environmental, hazardous and radiological remediation infrastructure upgrades and nuclear energy services.SEHC provides remediation of nuclear materials for the U.S. government and other commercial customers.We acquired SEHC and its subsidiaries for a total consideration of approximately $17.9 million determined as follows: (i) cash consideration of approximately $14.9 million, after certain working capital closing adjustments. This cash consideration was reduced by approximately $1 million total consideration for the Company’s Common Stock purchased from the Company by certain security holders of Homeland as discussed below; (ii) the sum of $2.0 million deposited in an escrow account to satisfy any claims that the Company may have against Homeland for indemnification pursuant to the Purchase Agreement and the Escrow Agreement, dated October 31, 2011 (“Escrow Agreement”); (iii) $2.5 million unsecured, non-negotiable promissory note (the “Note”), bearing an annual rate of interest of 6%, payable in 36 monthly installments, which Note provides that the Company has the right to prepay such at any time without interest or penalty.The Company prepaid $500,000 of the principal amount of the Note within 10 days of closing of the acquisition.The Note may be subject to offset of amounts Homeland owes the Company for indemnification for breach of, or failure to perform, certain terms and provisions of the Purchase Agreement if the Escrow Agreement has terminated pursuant to its terms or the amount held in escrow has been exhausted pursuant to the terms of the Purchase Agreement.Under the terms of the Note, in the event of a continuing event of default under the Note, Homeland has the option to convert the unpaid portion of the Note into the Company’s restricted shares of Common Stock equal to the quotient determined by dividing the principal amount owing under the Note and all accrued and unpaid interest thereon, plus certain expenses, by the average of the closing prices per share of the Company Common Stock as reported by the primary national securities exchange or automatic quotation system on which the Company’s Common Stock is traded during the 30 consecutive trading day period ending on the trading day immediately prior to receipt by the Company of Homeland’s written notice of its election to receive the Company’s Common Stock as a result of the event of default that is continuing; provided that the number of shares of Company Common Stock to be issued to Homeland under the Note in the event of a continuing event of default plus the number of shares of the Company Common Stock issued to the Management Investors, as discussed below, shall not exceed 19.9% of the voting power of all of the Company’s voting securities issued and outstanding as of the date of the Purchase Agreement; and (iv) in connection with the closing of the acquisition, Homeland and SEHC agreed that they were in material breach of certain of their representations and warranties contained in the Purchase Agreement relating to a contract that a subsidiary of SEHC is a party to (“Sub’s Contract”). Homeland and SEHC have agreed that if, for any reason, the Sub’s Contract has not been renewed by the other party to the contract on or before December 31, 2011, for an additional term of not less than three years and, based upon our determination, would not generate revenues of not less than $6.0 million each year during the renewal term, or if the Sub’s Contract has not been renewed by the other party to the contract on or before December 31, 2011, on terms set forth above, and the other party to the Sub’s Contract has not awarded the SEHC subsidiary in question, for any reason, by December 31, 2011, a new subcontract for the project covered by the Sub’s Contract having a term of not less than three years that would not, based upon our determination, generate revenues to the SEHC subsidiary in question of not less than $6.0 million each year during the term of such new subcontract, then the Escrow Agent under the Escrow Agreement shall distribute to the Company the sum of $1.5 million of the amount held in escrow (“$1.5 million Distribution”) on January 3, 2012, or such later date as instructed in writing by the Company.The above terms were not met by December 31, 2011, and, as a result, on January 10, 2012, the Company received from the escrow the $1.5 million Distribution. - 1 - Pursuant to the terms of the Purchase Agreement, upon closing of the Purchase Agreement, certain security holders of Homeland (“Management Investors”) purchased 813,007 restricted shares of the Company’s Common Stock for a total consideration of approximately $1 million, or $1.23 a share, which is the average of the closingprices ofthe Company’s Common Stock as quoted on the Nasdaq during the 30 trading days ending on the trading day immediately prior to the closing of the acquisition.The purchase of the Company’s Common Stock was pursuant to a private placement under Section 4(2) of the Securities Act of 1933, as amended (the “Act”) or Rule 506 of Regulation D promulgated under the Act. Upon the closing of the acquisition of SEHC and its subsidiaries on October 31, 2011, Mr. Christopher Leichtweis (“Leichtweis”), a former officer and director of Homeland, was appointed a Senior Vice President of the Company and President of Safety and Ecology Corporation pursuant to the terms of a four year employment agreement.In connection with Leichtweis’ employment on October 31, 2011, we granted Leichtweis a non-qualified stock option (the “Option”) to purchase up to 250,000 shares of our Common Stock as reported on the Nasdaq on the grant date, which was $1.35.The Option has a term of 10 years from grant date, with 25% yearly vesting over a four-year period.The Option was granted in accordance with, and is subject to, a Non-Qualified Stock Option Agreement, dated October 31, 2011. In connection with the acquisition of SEHC and its subsidiaries, the Company entered into an Amended and Restated Revolving Credit, Term Loan and Security Agreement, dated October 31, 2011 (“Amended Loan Agreement”), with its lender, PNC Bank, National Association (“PNC”), amending and restating its previous Loan Agreement with PNC.The Amended Loan Agreement provides the Company with the following credit facilities: · up to $25 million revolving credit facility, subject to the amount of borrowings based on a percentage of eligible receivables and subject to certain reserves; · a term loan of $16 million, which requires monthly installments of approximately $190,000; and · equipment line of credit up to $2.5 million, subject to certain limitations. The Company has the option of paying an annual rate of interest due on the revolving credit facility at prime plus 2% or London Inter Bank Offer Rate (“LIBOR”) plus 3% and the term and equipment credit facilities at prime plus 2.5% or LIBOR plus 3.5%. The following unaudited pro forma condensed combined balance sheet as of June 30, 2011 and unaudited pro forma condensed combined statements of operations for the year ended December 31, 2010 and six months ended June 30, 2011 (collectively, the “Pro Forma Statements”) are based on the historical consolidated financial statements of Perma-Fix and SEHC and its subsidiaries.The Company’s historical financial statements referred to above as of and for the year ended December 31, 2010 are included in our Annual Report on Form 10-K for the year ended December 31, 2010 and the historical financial statements as of and for the six months ended June 30, 2011 are included in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011.The audited Consolidated Balance Sheets of SEHC and its subsidiaries as of June 26, 2011 and June 27, 2010 and the related Consolidated Statements of Operations, Consolidated Statements of Cash Flows, and Consolidated Statements of Stockholders’ Equity are included in this Current Report on Form 8-K/A as exhibit 99.6.The historical statement of operations results for the twelve months ended December 31, 2010 for SEHC and its subsidiaries are derived from the audited Consolidated Statements of Operations for the year ended June 26, 2011 for SEHC and its subsidiaries adjusted by deducting third and fourth quarter financial results and adding the comparable preceding year interim results of the audited Consolidated Statements of Operations for the year ended June 27, 2010. The historical statement of operations results for the six months ended June 30, 2011 for SEHC and its subsidiaries are derived from the third and fourth quarter financial results of the audited Consolidated Statements of Operations for the year ended June 26, 2011 for SEHC and its subsidiaries. The Pro Forma Statements were adjusted to give effect to the acquisition of SEHC and its subsidiaries pursuant to the Stock Purchase Agreement, dated July 15, 2011 between the Company, Homeland Capital Security Corporation (“Homeland”) and SEHC.The acquisition was accounted for in the Pro Forma Statements using the purchase method of accounting based on the assumptions and adjustments in the accompanying Notes to Unaudited Pro Forma Combined Financial Statements. The estimated purchase price allocation is preliminary and is subject to further revision. The unaudited pro forma condensed combined balance sheet gives effect to the transaction as if it occurred on June 30, 2011 and the unaudited pro forma condensed combined statements of operations for the year ended December31, 2010 and for the six months ended June 30, 2011 give effect to the transaction as if it occurred on January1, 2010. - 2 - The pro forma adjustments are based upon available information and certain assumptions that the Company believes are (1)directly attributable to the transaction and (2)factually supportable. The Pro Forma Statements are provided for informational purposes only and do not purport to represent what our financial position and results of operations would actually have been had the SEHC acquisition occurred on such dates or to project our financial position or results of operations for any future period. The Pro Forma Statements and the Notes thereto should be read in conjunction with the historical Consolidated Financial Statements of Perma-Fix and the Notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2010, Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, and the historical Financial Statements of SEHC and its subsidiaries and the Notes thereto included in this Form 8-K/A. - 3 - PERMA-FIX ENVIRONMENTAL SERVICES, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, 2011 (Amounts in Thousands) Historical Perma-Fix Historical SEHC & Subsidiaries Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash $
